UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6644


THOMAS ALLEN STORMER,

                Plaintiff - Appellant,

          v.

VA BEACH CORRECTIONAL CENTER MEDICAL DEPT; ABDUL JAMALUDEEN,
Doctor,   Virginia  Beach   Correctional  Center;   CATHERINE
CARTWRIGHT, LLS/LLS, Virginia Beach Correctional Center,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:12-cv-00119-JAG)


Submitted:   October 21, 2014             Decided:   October 23, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas Allen Stormer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Thomas   Allen    Stormer       seeks   to   appeal    the   district

court’s order dismissing his 42 U.S.C. § 1983 (2012) complaint.

We    dismiss      the    appeal   for   lack      of    jurisdiction    because    the

notice of appeal was not timely filed.

                 Parties are accorded thirty days after the entry of

the     district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                           “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”         Bowles v. Russell, 551 U.S. 205, 214 (2007).

                 The district court’s order was entered on the docket

on March 7, 2014.           The notice of appeal was filed on April 21,

2014. *     Because Stormer failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.           We dispense with oral argument because the

facts      and    legal   contentions     are      adequately    presented     in   the




       *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                             2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




                                    3